Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of January 21st,
2011 is entered into by and among ZBB Energy Corporation, a Wisconsin
corporation (the “Company”), and Tier Electronics, LLC (“Stockholder”).
 
WHEREAS, this Agreement is entered into in connection with the issuance of
shares of the Company’s common stock (the “Common Stock”) to Stockholder as
contemplated by that certain Asset Purchase Agreement dated as of the date
hereof (the “Asset Purchase Agreement”);
 
WHEREAS, in accordance with the Asset Purchase Agreement the Company agreed to
provide Stockholder the registration rights set forth in this Agreement with
respect to the Common Stock; and
 
WHEREAS, the execution and delivery of this Agreement is a condition to closing
under the Asset Purchase Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
1.
Definitions.

 
Holder:  Stockholder so long as Stockholder owns any Registrable Securities and
any of such Stockholder’s respective successors and assigns who acquire rights
in accordance with this Agreement with respect to Registrable Securities,
directly or indirectly from such Stockholder, or from such other successor and
assign, and who agree in writing, in form and substance satisfactory to the
Company, to be bound hereby.
 
Registration Expenses:  Any and all reasonable expenses actually incurred
incident to performance of or compliance with this Agreement other than
underwriting and brokerage discounts and commissions, all fees and expenses of
counsel for any Holder or Holder, transfer taxes and other expenses, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to a Registration Statement.
 
Registrable Securities:  All or part of the shares of Common Stock issued to
Stockholder pursuant to the Asset Purchase Agreement; provided, however, that
shares of Common Stock shall not be Registrable Securities if and to the extent
that (i) a Registration Statement with respect to such Common Stock shall have
been declared effective under the Securities Act and such shares of Common Stock
shall have been disposed of in accordance with such Registration Statement, (ii)
such shares of Common Stock may be distributed to the public in accordance with
Rule 144 (or any successor provision) promulgated under the Securities Act, or
(iii) such shares of Common Stock shall have been otherwise transferred and new
shares of Common Stock, which do not bear restrictions against further transfer,
shall have been issued by the Company.
 
Registration Statement:  Any registration statement of the Company filed with
the SEC Which applies to any of the Registrable Securities (in whole or in
part), including the prospectus included therein, all amendments and any
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 
 

--------------------------------------------------------------------------------

 

SEC:  The United States Securities and Exchange Commission.
 
Securities Act:  The Securities Act of 1933, as amended from time to time, or
any successor statute, and the rules and regulations of the SEC thereunder, all
as in effect at the time.
 
2.
Registration under the Securities Act:

 
 
(a)
Right to Piggyback.  Subject to Sections 2(c) hereof, if at any time during the
six month period commencing upon the date hereof, the Company proposes to file a
Registration Statement under the Securities Act with respect to any offering of
shares of Common Stock by the Company for its own account and/or on behalf of
any of its security holders and the registration form to be used may be used for
the registration of Registrable Securities (other than (i) a registration on
Form S-8 or S-4 or any successor form, (ii) a registration relating to a
transaction subject to Rule 145 under the Securities Act, (iii) any registration
of securities as it relates to an offering and sale to management of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement
or (iv) any registration pursuant to the Amended and Restated Securities
Purchase Agreement dated August 30, 2010 between the Company and Socius CG II,
Ltd.) then, as soon as practicable (but in no event less than twenty (20) days
prior to the proposed date of filing such Registration Statement), the Company
shall give written notice of such proposed filing to the Holder, and such notice
shall offer the Holder the opportunity to register such number of Registrable
Securities as the Holder may request (a “Registration Request“).  Subject to
Section 2(c), the Company shall include in such Registration Statement all
Registrable Securities requested within fifteen (15) days after the receipt of
any such notice (which request shall specify the Registrable Securities intended
to be disposed of by the Holder) to be included in the registration for such
offering pursuant to a Registration Request; provided, however, that if, at any
time after giving written notice of its intention to register shares of Common
Stock and prior to the effective date of the Registration Statement filed in
connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such shares of Common Stock, the
Company may, at its election, give written notice of such determination to the
Holder of Registrable Securities and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration, and (ii) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities, for the same period as the delay in
registering such shares of Common Stock.

 
 
(b)
Expenses.  The Registration Expenses of the Holder of Registrable Securities
will be paid by the Company in a Registration Request.  Underwriting or
brokerage discounts and commissions, transfer taxes, if any, and any expenses of
the Holder for counsel relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to such Registration Statement shall be borne by
the Holder.


 
2

--------------------------------------------------------------------------------

 

 
(c)
Underwriter’s Cutback.  Notwithstanding Section 2(a), if a Registration Request
involves an underwritten offering being made on behalf of the Company, and the
managing underwriter or underwriters advise the Company in writing that in their
opinion the number of shares of Common Stock requested to be included in such
registration exceeds the number which can be sold in such offering or would be
reasonably likely to adversely affect the price or distribution of the shares of
Common Stock offered in such offering or the timing thereof, then the shares of
Common Stock to be included in such registration shall be the number of shares
of Common Stock, adjusted on a pro rata basis, that, in the opinion of such
underwriter or underwriters, can be sold without an adverse effect on the price,
timing or distribution of the shares of Common Stock to be included.

 
3.
Registration Procedures.  In connection with the Company’s obligations under
Section 2 hereof, the Company shall use it best efforts to effect or cause to be
effected the registration of the Registrable Securities under the Securities Act
to permit offers and sales in accordance with the intended method or methods of
distribution thereof.  The Company may require Stockholder to use Stockholder’s
best efforts to furnish to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request in writing.  In addition, and as a condition to Stockholder’s
right pursuant to Section 2(a), Stockholder shall execute such underwriting
agreement and otherwise sell the Registrable Securities on the same terms as
applicable to the offering of shares pursuant to such registration generally.

 
4.
Indemnification.

 
 
(a)
The Company agrees to indemnify, to the extent permitted by law, each Holder of
Registrable Securities, its officers and directors and each person or entity who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses caused by any untrue or
alleged untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such Holder expressly for use
therein or by such Holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Company has furnished such holder with a sufficient number of copies of the
same.  In connection with an underwritten offering, the Company will indemnify
such underwriters, their officers and directors and each person or entity who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Holder
of Registrable Securities.


 
3

--------------------------------------------------------------------------------

 

 
(b)
In connection with any registration statement in which a Holder of Registrable
Securities is participating, each such Holder will furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such registration statement or prospectus and, to the
extent permitted by law, will indemnify the Company, its directors and officers
and each person or entity who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue or alleged untrue statement of material fact contained
in the registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such Holder; provided that the obligation to indemnify will be several, not
joint and several, among such Holder of Registrable Securities and the liability
of each such Holder of Registrable Securities will be in proportion to and
limited to the net amount received by such Holder from the sale of Registrable
Securities pursuant to such registration statement.

 
 
(c)
Any person or entity entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, that failure to give such notice will
not prejudice such person’s or entity’s right to indemnification from the
indemnifying party, except as to any losses suffered by such person or entity
which are attributable to such person’s or entity’s failure to promptly give
such notice to such indemnifying party and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  The indemnifying party will not be
subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld).  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.

 
 
(d)
The indemnification provided for under this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person or entity of
such indemnified party and will survive the transfer of securities and the
termination of this Agreement.  The Company also agrees to make such provisions
as are reasonably requested by any indemnified party for contribution to such
party in the event the Company’s indemnification is unavailable for any reason.


 
4

--------------------------------------------------------------------------------

 

5.
Miscellaneous.

 
 
(a)
Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Holder to such
amendment, modification, or supplement or waiver or consents to such departures.

 
 
(b)
Notices.  All notices and other communications provided for or permitted under
this Agreement shall be in writing and given in accordance with the notice
provision in the Asset Purchase Agreement.

 
 
(c)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Wisconsin.

 
 
(d)
Severability.  In the event that any one or more of the provisions contained
herein, or the application, thereof in any circumstance, is held invalid,
illegal or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 
 
(e)
Successors and Assigns.  All covenants and agreements in this Agreement by or on
behalf of any of the parties hereto will bind and inure to the benefit of the
respective permitted successors and assigns of the parties hereto whether so
expressed or not.  In addition, whether or not any express assignment has been
made, the provisions of this Agreement which are for the benefit of purchasers
or other permitted holders of Registrable Securities are also for the benefit
of, and enforceable by, any subsequent permitted holder of Registrable
Securities.  The registration rights of the Holder under this Agreement may be
transferred to any transferee who lawfully acquires Registrable Securities;
provided, however, that the Company is given written notice by the Holder at the
time of such transfer stating the name and address of the transferee and
identifying the securities with respect to which the rights under this Agreement
are being assigned; and provided, further, that such transferee is a person who
is reasonably satisfactory to the Company and executes an agreement in writing
agreeing to be bound by the provisions of this Agreement.

 
[SIGNATURE PAGE FOLLOWS]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
TIER ELECTRONICS LLC
   
By:
/s/ Jeffrey Reichard
 
Jeffrey Reichard, President
   
ZBB ENERGY CORPORATION
   
By:
/s/ Eric C. Apfelbach
 
Eric C. Apfelbach, President
 
and Chief Executive Officer

 
[Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 